Exhibit 10.12
[FORM FOR NON-EMPLOYEE DIRECTORS]
RESTRICTED STOCK AWARD NOTICE
AMERICAN MEDICAL SYSTEMS HOLDINGS, INC.

     
Grant Date
  Number of Restricted Shares       «Grant_Date»   «Restricted_Stock»

     1. Award Grant. This Notice certifies that, on the Grant Date set forth
above American Medical Systems Holdings, Inc., a Delaware corporation (the
“Company”), has granted to:
                                         (the “Participant”)
an award of restricted shares of the Company’s common stock, par value $.0l per
share, as set forth above (the “Restricted Shares”).
     2. Subject to Plan. The Restricted Shares have been granted under the
American Medical Systems Holdings, Inc. 2005 Stock Incentive Plan (As Amended
and Restated) (the “Plan”) and the terms of the Plan are incorporated herein by
reference. In the event of any conflict or inconsistency between this Notice and
the Plan, the provisions of the Plan shall control. All capitalized terms used
but not otherwise expressly defined in this Notice shall have the meaning
ascribed to them in the Plan.
     3. Risk of Forfeiture and Transferability Restrictions. The Participant’s
right to retain the Restricted Shares is subject to satisfaction of the vesting
conditions set forth herein. The Restricted Shares will vest and become
non-forfeitable, and the restrictions on transfer will lapse, on a cumulative
basis, as set forth in Exhibit A hereto, provided that the Participant serves as
a member of the Board of Directors of the Company on, and has been continuously
serving as a member of the Board of Directors of the Company through, each such
date. The Committee shall have the authority to modify the vesting of any or all
of the then-unvested Restricted Shares as and in the manner set forth in the
Plan. Prior to vesting on the terms and conditions above, no right or interest
of the Participant in the Restricted Shares will be assignable or transferable,
or subjected to any lien, during the lifetime of the Participant, either
voluntarily or involuntarily, directly or indirectly, by operation of law or
otherwise.
     4. Rights as a Stockholder. Except as provided in Sections 3 above, the
Participant will have all voting, dividend, liquidation and other rights with
respect to the Restricted Shares upon the Participant becoming the holder of
record of such shares as if the Participant were a holder of record of shares of
unrestricted Common Stock; provided, however, that any dividends or
distributions (other than regular quarterly cash dividends) paid with respect to
any unvested portion of the Restricted Shares will be subject to the same
restrictions as the Restricted Shares to which such dividends or distributions
relate. No interest will be paid on such dividends or distributions.

 



--------------------------------------------------------------------------------



 



     5. Termination of Service. Subject to the authority of the Committee under
Section 12.4 of the Plan, if the Participant’s service as a member of the Board
of Directors of the Company terminates, for any reason, then all Restricted
Shares unvested at the time of termination will be terminated and forfeited.
     6. Change in Control. If a Change in Control occurs, then all unvested
Restricted Shares shall immediately fully vest and be non-forfeitable
immediately prior to the Change in Control.
     7. Breach of Confidentiality, Non-Compete or Non-Solicitation.
Notwithstanding anything in this Notice or the Plan to the contrary, in the
event that the Participant materially breaches the terms of any confidentiality,
non-compete or non-solicitation agreement entered into with the Company or any
Subsidiary, whether such breach occurs before or after termination of the
Participant’s service as a member of the Board of Directors of the Company, the
Committee in its sole discretion may require the Participant to surrender
Restricted Shares, vested or unvested, and to disgorge any profits made or
realized, in connection with the Restricted Shares.
     8. Participant. Whenever the word “Participant” is used in any provision of
this Notice under circumstances where the provision should logically be
construed to apply to the executors, the administrators, legal representatives
or the person or persons to whom the Restricted Shares may be transferred by
will or by the laws of descent and distribution, the word “Participant” shall be
deemed to include such person or persons.
     9. Binding Effect. This Notice shall be binding upon the heirs, executors,
administrators, successors and permitted assigns of the parties hereto.
Dated:

            AMERICAN MEDICAL SYSTEMS HOLDINGS, INC.
      By:           Anthony P. Bihl        President and Chief Executive
Officer   

 